18-22963-rdd      Doc 97       Filed 05/31/19       Entered 05/31/19 15:30:33         Main Document
                                                   Pg 1 of 36




   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
   -----------------------------------------------------------------x
   In re                                                             :
                                                                     :   Chapter 11
   EMC BRONXVILLE METROPOLITAN, LLC,                                 :
                                                                     :   Case No. 18-22963 (RDD)
                                                Debtor.              :
   -----------------------------------------------------------------x



                 PLAN OF LIQUIDATION BY CHAPTER 11 TRUSTEE
              PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE




   KLESTADT WINTERS JURELLER
   SOUTHARD & STEVENS, LLP
   200 West 41st Street, 17th Floor
   New York, New York 10036
   Tel: (212) 972-3000
   Fax: (212) 972-2245
   Sean C. Southard

   Attorneys for Fred Stevens, as Chapter 11
   Trustee

   Dated: New York, New York
          May 31, 2019
18-22963-rdd         Doc 97         Filed 05/31/19           Entered 05/31/19 15:30:33                          Main Document
                                                            Pg 2 of 36



                                               TABLE OF CONTENTS


   INTRODUCTION .............................................................................................................. 1

   ARTICLE 1 – DEFINITIONS AND RULES OF INTERPRETATION ........................... 1

                       A. Definitions .............................................................................................. 1

                       B. Rules of Interpretation ............................................................................ 9

   ARTICLE 2 – PAYMENT OF CLAIMS NOT REQUIRED TO BE CLASSIFIED ....... 9

             2.1. Claims Not Classified ..................................................................................... 9

                       (a) Administrative Expense Claims ........................................................... 9

                       (b) Priority Tax Claims ............................................................................... 9

                       (c) Professional Fee Claims ...................................................................... 10

   ARTICLE 3 – CLASSIFICATION OF CLAIMS ........................................................... 10

             3.1. Criterion of Class .......................................................................................... 10

             3.2. Class Categories ............................................................................................ 10

   ARTICLE 4 – TREATMENT OF CLASSES OF CLAIMS ............................................ 10

             4.1. Class 1 (Prepetition Lender Secured Claim) ................................................. 11

             4.2. Class 2 (Other Secured Claims) .................................................................... 11

             4.3. Class 3 (Priority Non-Tax Claims) ............................................................... 11

             4.4. Class 4 (General Unsecured Claims) ............................................................. 11

   ARTICLE 5 – MEANS OF IMPLEMENTATION OF THE PLAN ............................... 12

             5.1. Plan Funding ................................................................................................. 12

             5.2. Appointment of Plan Administrator............................................................... 12

                       (a) Appointment of Plan Administrator .................................................... 12

                       (b) Bond .................................................................................................... 12
18-22963-rdd         Doc 97          Filed 05/31/19            Entered 05/31/19 15:30:33                           Main Document
                                                              Pg 3 of 36



                        (c) Governance .......................................................................................... 12

                        (d) Succession Matters .............................................................................. 12

                        (e) Funding of Plan Administrator’s Activities ........................................ 13

                        (f) Indemnification .................................................................................... 13

             5.3. Powers and Duties of Plan Administrator...................................................... 14

                        (a) Powers and Duties ............................................................................... 14

             5.4. Establishment of Reserves and Funds............................................................ 15

                        (a) Administrative Reserve ....................................................................... 15

                        (b) Disputed Claim Reserves .................................................................... 15

             5.5. Preservation of Causes of Action .................................................................. 15

             5.6. Disposition of Records ................................................................................... 16

             5.7. General Disposition of Assets ........................................................................ 16

             5.8. Administrative Expense Claims Bar Date ..................................................... 16

             5.9. Deadline for Filing Applications Seeking Payment of Professional Fee
             Claims ................................................................................................................... 16

             5.10. Execution of Documents to Effectuate Plan ................................................ 17

             5.11. Dissolution Upon Closing of the Case ........................................................ 17

             5.12. Post-Confirmation Reports and Fees .......................................................... 17

             5.13. Insurance Preservation ................................................................................ 17

   ARTICLE 6 – TREATMENT OF EXECUTORY CONTRACTS & UNEXPIRED
               LEASES .................................................................................................... 17

             6.1. General Provisions ........................................................................................ 17

             6.2. Notice of Deemed Rejection/Rejection Bar Date ......................................... 17

             6.3. Compensation and Benefit Programs ............................................................ 18



                                                                    ii
18-22963-rdd       Doc 97         Filed 05/31/19           Entered 05/31/19 15:30:33                        Main Document
                                                          Pg 4 of 36



   ARTICLE 7 – CONDITIONS PRECEDENT .................................................................. 18

           7.1. Conditions Precedent to Confirmation of the Plan ....................................... 18

           7.2. Conditions Precedent to the Effective Date .................................................. 18

           7.3. Waiver of Conditions Precedent ................................................................... 19

   ARTICLE 8 – INJUNCTIONS; RELEASE; EXCULPATION ....................................... 19

           8.1. General Injunctions ....................................................................................... 19

                     (a) Injunctions against Interference with Consummation or
                     Implementation of Plan ............................................................................. 19

                     (b) Plan Injunction .................................................................................... 19

                     (c) Release of Collateral ........................................................................... 19

           8.2. Exculpations................................................................................................... 20

           8.3. No Bar to Claims Against Third Parties ........................................................ 20

           8.4. All Distributions Received in Full and Final Satisfaction ............................. 20

           8.5. No Modification of Res Judicata Effect......................................................... 20

           8.6. No Discharge ................................................................................................. 21

   ARTICLE 9 – PROVISIONS GOVERNING DISTRIBUTIONS .................................. 21

           9.1. Distributions by Plan Administrator .............................................................. 21

           9.2. Indefeasibility of Distributions ...................................................................... 21

           9.3. Frequency of Distributions ............................................................................ 21

           9.4. Payment in U.S. Dollars................................................................................. 21

           9.5. Claims in U.S. Dollars ................................................................................... 21

           9.6. Distributions Only on Business Days ............................................................ 21

           9.7. Transmittal of Payments and Notices ........................................................... 21




                                                               iii
18-22963-rdd     Doc 97          Filed 05/31/19           Entered 05/31/19 15:30:33                         Main Document
                                                         Pg 5 of 36


         9.8. Record Date for Distributions ........................................................................ 22

         9.9. Unclaimed Distributions ............................................................................... 22

         9.10. No Payments of Fractional Cents or Distributions of Less Than Two
         Hundred Dollars .................................................................................................... 22

         9.11. Setoff and Recoupment ................................................................................ 23

         9.12. Payment of Taxes on Distributions Received Pursuant to the Plan ............ 23

         9.13. Compliance with Tax Withholding and Reporting Requirements ............... 23

         9.14. Disputed Distribution .................................................................................. 23

         9.15. Claims Administration Responsibility ........................................................ 23

                    (a) Reservation of Rights .......................................................................... 23

                    (b) Objections to Claims ........................................................................... 24

                    (c) Filing Objections ................................................................................. 24

                    (d) Determination of Claims ..................................................................... 24

         9.16. Disallowance of Claims without Further Order of the Court ...................... 25

         9.17. Disputed Claims .......................................................................................... 25

         9.18. Limitations on Funding of Disputed Claims Reserve ................................. 26

         9.19. Timing of Distributions on Disputed Claims Subsequently Allowed ........ 26

         9.20. No Payment or Distribution on Disputed Claims ....................................... 26

   ARTICLE 10 – PLAN INTERPRETATION, CONFIRMATION AND VOTING ....... 26

         10.1. Procedures Regarding Objections to Designation of Classes as Impaired or
         Unimpaired ........................................................................................................... 26

         10.2. Withdrawal and Modification of Plan ......................................................... 26

         10.3. Governing Law ........................................................................................... 27

         10.4. Voting of Claims ......................................................................................... 27




                                                              iv
18-22963-rdd      Doc 97          Filed 05/31/19           Entered 05/31/19 15:30:33                         Main Document
                                                          Pg 6 of 36


          10.5. Acceptance by Impaired Class ..................................................................... 27

          10.6. Cram Down ................................................................................................. 27

   ARTICLE 11 – RETENTION OF JURISDICTION BY BANKRUPTCY COURT ...... 27

   ARTICLE 12 – MISCELLANEOUS PROVISIONS ...................................................... 28

          12.1. Headings ...................................................................................................... 28

          12.2. No Attorneys’ Fees ..................................................................................... 28

          12.3. Notices ........................................................................................................ 28

          12.4. Binding Effect ............................................................................................. 29




                                                                v
18-22963-rdd    Doc 97     Filed 05/31/19    Entered 05/31/19 15:30:33         Main Document
                                            Pg 7 of 36



                                      INTRODUCTION

           Fred Stevens, as chapter 11 trustee (the “Trustee”) of EMC Bronxville
   Metropolitan LLC, the above captioned debtor (the “Debtor”) proposes this plan of
   liquidation (the “Plan”) pursuant to section 1121 of the Bankruptcy Code. The Plan
   contemplates the (i) approval and eventual closing with respect to Sale of substantially all
   assets of the Debtor, including the Real Property located in Yonkers, New York, which is
   the primary asset of this Estate, (ii) the appointment of a Plan Administrator to oversee
   the wind down and administration of the Debtor pursuant to the Plan, (iii) the distribution
   of proceeds of Sale in accordance with the agreement reached between the Trustee and
   the Prepetition Lender who holds a senior Lien upon substantially all assets of the
   Debtor.

          ARTICLE 1 - DEFINITIONS AND RULES OF INTERPRETATION

   A.     Definitions.
          The following terms, when used in this Plan, or any subsequent amendments or
   modifications thereof, shall have the respective meanings hereinafter set forth and shall
   be equally applicable to the singular and plural of terms defined.

          1.1      “Administrative Expense Claim” means a Claim for costs and expenses of
   administration allowed under sections 503(b) and 507(a)(2) including, without limitation,
   (a) any actual, necessary costs and expenses of preserving the Estate and winding down
   the Debtor’s operations during the Case, (b) any indebtedness or obligations incurred or
   assumed by the Debtor in the ordinary course of business in connection with the wind-
   down of its operations during the Case, (c) any Professional Fee Claims, whether fixed
   before or after the Effective Date, (d) any costs and expenses for the management,
   maintenance, preservation, sale, or other disposition of any Assets incurred during the
   Case, and (e) any fees or charges assessed against the Debtor’s Estate under 28 U.S.C. §
   1930.

           1.2     “Administrative Expense Claims Bar Date” shall have the meaning set
   forth in Section 5.8 of the Plan.

           1.3    “Administrative Reserve” means established by the Plan Administrator as
   provided in Section 5.7 hereof, with the consent of the Prepetition Lender, as applicable,
   to fund post-confirmation costs and expenses of the Plan Administrator to complete the
   wind-down of the Debtor’s Estate, which shall be funded by the Debtor’s Estate or the
   Prepetition Lender.

           1.4    “Allowed” means, when referring to a Claim, a Claim against the Debtor
   (i) proof of which was originally filed within the applicable period of limitation fixed by
   the Bankruptcy Court in accordance with Rule 3003(c)(3) of the Bankruptcy Rules and as
   to which as to which no objection to the allowance thereof has been interposed within the
   applicable period of limitation fixed by this Plan, the Bankruptcy Code, the Bankruptcy
   Rules, a Final Order, or the Claims Objection Bar Date, or as to which an objection has
18-22963-rdd    Doc 97     Filed 05/31/19    Entered 05/31/19 15:30:33          Main Document
                                            Pg 8 of 36


   been interposed and such Claim or Interest has been allowed in whole or in part by a
   Final Order, or (ii) a Claim which has been or hereafter is listed by the Debtor in its
   Schedules as liquidated in an amount and not disputed or contingent, or (iii) a claim or
   interest that is allowed by this Plan or Final Order of the Bankruptcy Court. For purposes
   hereof, an “Allowed Claim” shall include any Claim arising from the recovery of
   property under sections 550 or 553 of the Bankruptcy Code and allowed in accordance
   with section 502(h) of the Bankruptcy Code, provided, however, that (i) a Claim allowed
   solely for the purpose of voting to accept or reject the Plan pursuant to an order of the
   Bankruptcy Court shall not be considered an “Allowed” Claim hereunder unless
   otherwise specified herein or by order of the Bankruptcy Court, (ii) an “Allowed” Claim
   shall not include interest, penalties, or late charges arising from or relating to the period
   from and after the Petition Date, unless otherwise specifically provided for in the Plan;
   and (iii) an “Allowed” Claim shall not include any Claim subject to disallowance in
   accordance with section 502(d) of the Bankruptcy Code.

           1.5     “Assets” means any and all property of the Estate, including without
   limitation all property and other interests identified in section 541(a) of the Bankruptcy
   Code. Without limiting the foregoing, Assets shall include all of the Debtor’s real,
   personal, tangible and intangible property, wherever located and whether acquired prior
   to or after the Petition Date, including Cash, real property, personal property, furniture,
   fixtures, equipment, artwork, intellectual property, accounts, tangibles, intangibles,
   Causes of Action (including Avoidance Actions), together with the proceeds and
   products, replacements and accessions thereof.

           1.6    “Avoidance Action” means any Causes of Action to avoid or recover a
   transfer of property of the Estate or an interest of the Debtor in property, including,
   without limitation, actions arising under sections 506, 510, 541, 542, 544, 545, 547, 548,
   549, 550 and 553 of the Bankruptcy Code and any other applicable federal, state or
   common law.

          1.7      “Ballot” means the form distributed to a Holder of an Impaired Claim on
   which it is to be indicated whether such Holder accepts or rejects the Plan.

           1.8     “Bankruptcy Code” means title 11 of the United States Code, as amended,
   in effect and applicable to the Case.

           1.9    “Bankruptcy Court” or “Court” means the United States Bankruptcy Court
   for the Southern District of New York wherein the Case is pending.

          1.10 “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
   promulgated by the Supreme Court of the United States, as amended, and any Local
   Rules of the Bankruptcy Court, as amended, in effect and applicable to the Debtor’s
   Case.




                                                2
18-22963-rdd     Doc 97    Filed 05/31/19    Entered 05/31/19 15:30:33         Main Document
                                            Pg 9 of 36


           1.11 “Bar Date” means January 21, 2019 (including for governmental entities),
   unless the Court has set a different date by which a specific Creditor must file a proof of
   claim, in which case it means, for such specific Creditor, such different date set by the
   Court.

          1.12 “Business Day” means any day other than a Saturday, Sunday or a “legal
   holiday,” as such term is defined in Bankruptcy Rule 9006(a).

          1.13    “Cash” means legal tender of the United States of America.

           1.14     “Causes of Action” means any and all Claims, rights, actions, chose in
   action, suits, and causes of action belonging to the Trustee, Debtor or its Estate and any
   and all liabilities, obligations, covenants, undertakings and debts owing to the Estate,
   whether arising prior to or after the Petition Date, and in each case whether known or
   unknown, in law, equity or otherwise, including Avoidance Actions.

          1.15    “Case” means the case concerning the Debtor, commenced involuntarily
   on June 22, 2018, and converted to a case under chapter 11 of the Bankruptcy Code,
   administered under case number 18-22963(RDD) in the Bankruptcy Court.

           1.16 “Claim” means, as defined in Bankruptcy Code section 101(5): (a) a right
   to payment, whether or not such right is reduced to judgment, liquidated, unliquidated,
   fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
   unsecured; or (b) a right to an equitable remedy for breach of performance if such breach
   gives rise to a right to payment, whether or not such right to an equitable remedy is
   reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
   secured, or unsecured.

           1.17 “Claim Transfer Document” shall have the meaning set forth in Section
   9.8 of this Plan.

           1.18    “Claims Objection Bar Date” means, unless otherwise extended by Order
   of the Court, the first Business Day that is 180 days after the Effective Date.

          1.19    “Class” means a category of Claims described in Article 3 of the Plan.

          1.20 “Collateral” means any property or interest in property of the Estate of the
   Debtor subject to a Lien, charge or other encumbrance to secure the payment or
   performance of a Claim, which Lien, charge or other encumbrance is not subject to
   avoidance under the Bankruptcy Code.

          1.21 “Confirmation Date” means the date on which the Clerk of the Bankruptcy
   Court enters the Confirmation Order on the docket.




                                               3
18-22963-rdd      Doc 97   Filed 05/31/19 Entered 05/31/19 15:30:33         Main Document
                                         Pg 10 of 36


          1.22 “Confirmation Order” means the order of the Bankruptcy Court
   confirming this Plan pursuant to section 1129 of the Bankruptcy Code, as the Plan may
   be amended by its terms and consistent with applicable law, and any findings of fact and
   conclusions of law contained in the Confirmation Order or a separate document entered
   substantially contemporaneously therewith.

           1.23    “Creditor” means any Person holding a Claim against the Debtor or,
   pursuant to section 102(2) of the Bankruptcy Code, against property of the Debtor, that
   arose or is deemed to have arisen on or prior to the Petition Date, including, without
   limitation, a Claim against the Debtor of the kind specified in Bankruptcy Code sections
   502(g), 502(h) or 502(i).

           1.24 “Deficiency Claim” means that portion of any Allowed Claim held by a
   Prepetition Bond Trustee or Holders of Other Secured Claims that exceeds the value
   distributed on account of such Allowed Claim pursuant to the treatment of such Allowed
   Claim in Class 1, 2, 3, or 4 in the Plan.

           1.25 “Disallowed” means, when referring to a Claim, a Claim (including a
   Scheduled Claim), or any portion of a Claim, which has been disallowed or expunged by
   a Final Order.

           1.26 “Disclosure Statement” means the disclosure statement for the Plan, and
   all exhibits annexed thereto or otherwise filed in connection therewith, approved by the
   Bankruptcy Court in accordance with section 1125 of the Bankruptcy Code.

          1.27 “Disclosure Statement Approval Order” means the Final Order of the
   Bankruptcy Court approving the Disclosure Statement in accordance with section 1125 of
   the Bankruptcy Code.

          1.28 “Disputed” means, with respect to a Claim against the Debtor, the extent
   to which the allowance of such Claim is the subject of a timely objection, complaint or
   request for estimation in accordance with the Plan, the Bankruptcy Code, the Bankruptcy
   Rules, or the Confirmation Order, or is otherwise disputed in accordance with applicable
   law, which objection, request for estimation, or dispute has not been withdrawn with
   prejudice, or determined by a Final Order.

           1.29 “Disputed Claims Reserve” means the segregated accounts established by
   the Plan Administrator, as necessary, consistent with Article 9.17 of the Plan.

           1.30    “Distribution” means any distribution made pursuant to the terms of this
   Plan.

           1.31 “Distribution Agent” means the Plan Administrator or such other third
   party agent engaged by the Plan Administrator to make Distributions under the Plan.

           1.32 “Distribution Date” means any date on which a Distribution is made to
   holders of Allowed Claims under this Plan. The first Distribution shall occur as soon as
   practicable on or after the Effective Date.

                                               4
18-22963-rdd      Doc 97   Filed 05/31/19 Entered 05/31/19 15:30:33            Main Document
                                         Pg 11 of 36


           1.33    “Distribution Record Date” shall have the meaning set forth in Section 9.8
   of this Plan

           1.34 “Effective Date” means the earlier of (a) the first Business Day after the
   entry of the Confirmation Order that (i) the conditions to effectiveness of the Plan set
   forth in Section 7.2 of the Plan have been satisfied or otherwise waived, and (ii) the
   effectiveness of the Confirmation Order has not been stayed, or (b) such other date
   following the Confirmation Date that the Trustee, in consultation with the Prepetition
   Lender and in his reasonable discretion, designates.

         1.35 “Estate” means the Debtor’s estate created pursuant to section 541 of the
   Bankruptcy Code upon the Petition Date.

          1.36    “Estate Carve-Out” means the agreed carve-out from Prepetition Lender’s
   otherwise valid claims and liens in favor of the Estate, including its costs of
   administration set forth in paragraph 6 of the Prepetition Lender Claim Stipulation and
   Order.

           1.37    “Fee Application Deadline” shall have the meaning set forth in Section 5.9
   of the Plan.

           1.38 “Final Order” means an order or judgment of the Bankruptcy Court as to
   which the time to appeal, petition for certiorari, or move for reargument or rehearing has
   expired and as to which no appeal, petition for certiorari or other proceedings for
   reargument or rehearing shall then be pending; provided, however, if an appeal, or writ of
   certiorari, reargument or rehearing thereof has been filed or sought, such order shall have
   been affirmed by the highest court to which such order was appealed, or certiorari shall
   have been denied or reargument or rehearing shall have been denied or resulted in no
   modification of such order, and the time to take any further appeal, petition for certiorari
   or move for reargument or rehearing shall have expired; provided, further, that the
   possibility that a motion under section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60
   of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
   Rules, may be but has not then been filed with respect to such order, shall not cause such
   order not to be a Final Order.

          1.39 “General Unsecured Claim” means any Unsecured Claim against the
   Debtor that is not an Administrative Expense Claim, Priority Tax Claim, or Priority Non-
   Tax Claim. For the avoidance of doubt, any Deficiency Claim shall be a General
   Unsecured Claim.

          1.40     “Holder” means any person that holds a Claim against the Debtor.

         1.41 “Impaired” means “impaired” within the meaning of section 1124 of the
   Bankruptcy Code.

            1.42     “Insurance Policies” means any policy of insurance and any agreements
   relating thereto that may be available to provide coverage for Claims against the Debtor,
   its officers, directors, trustees, or any other Person.

                                                5
18-22963-rdd      Doc 97   Filed 05/31/19 Entered 05/31/19 15:30:33           Main Document
                                         Pg 12 of 36


           1.43    “Lien” means a “lien” as defined by section 101(37) of the Bankruptcy
   Code.

          1.44    “Other Secured Claims” means Secured Claims other than the Prepetition
   Lender Claims.

           1.45 “Person” means any individual, corporation, partnership, association, joint
   venture, limited liability company, limited liability partnership, estate, trust, receiver,
   trustee, unincorporated organization or governmental unit or subdivision thereof or other
   entity.

          1.46 “Petition Date” means June 22, 2018, the date upon which the Petitioning
   Creditors filed an involuntary petition for relief under Chapter 7 of the Bankruptcy Code
   and the instant Case was commenced.

          1.47 “Plan” means this Plan and any exhibits or schedules annexed hereto or
   otherwise filed in connection with the Plan, and any documents delivered in connection
   herewith, as the same may be amended or modified from time to time by any duly
   authorized and permitted amendment or modification.

          1.48 “Plan Administrator” means Fred Stevens, or such other person or entity
   appointed in accordance with the Plan.

          1.49 “Plan Administrator Agreement” means the agreement between the Debtor
   and the Plan Administrator.

           1.50 “Plan Supplement” means the supplement to the Plan that includes
   documents and instruments required to implement the Plan, including, without limitation,
   the Plan Administrator Agreement, which shall be filed with the Bankruptcy Court not
   later than seven (7) days before the deadline to object to confirmation of the Plan
   established by the Disclosure Statement Approval Order.

          1.51 “Post-Confirmation Expenses” means the administrative expenses accrued
   following the Effective Date, including without limitation, all fees and expenses of the
   Plan Administrator, and any professionals retained by the Plan Administrator.

         1.52      “Prepetition Lender” means Popular Bank, f/k/a Banco Popular North
   America.

           1.53 “Prepetition Lender Claim Stipulation and Order” means the “So Ordered”
   Stipulation and Order: (I) Establishing Stipulations Regarding the Extent, Validity and
   Priority of Lender’s Liens, and Deadlines For Commencing Any Challenges; (II)
   Granting Adequate Protection to Lender to the Extent the Trustee Uses and of its Cash
   Collateral; (III) Proving for a Carve-Out of Lender’s Liens in Connection with the Costs
   and Expenses of the state In Liquidating the Debtor’s Assets; and (IV) Granting Related
   Relief entered by the Bankruptcy Court on January 29, 2019.



                                               6
18-22963-rdd     Doc 97    Filed 05/31/19 Entered 05/31/19 15:30:33             Main Document
                                         Pg 13 of 36


          1.54 “Prepetition Lender Secured Claim” means the Claim of the Prepetition
   Lender in the Allowed amount of $21,000,000.00, which is secured by Liens on
   substantially all assets of the Debtor, including the Real Property.

           1.55 “Priority Non-Tax Claim” means an Unsecured Claim, other than an
   Administrative Expense Claim, a Priority Tax Claim, or a General Unsecured Claim,
   which is entitled to priority in payment under sections 507(a)(3), (4), (5), (6), (7), or (9)
   of the Bankruptcy Code.

          1.56 “Priority Tax Claim” means an Unsecured Claim or a portion of an
   Unsecured Claim of a governmental unit against the Debtor which is entitled to priority
   in payment under sections 502(i) and 507(a)(8) of the Bankruptcy Code.

          1.57 “Professional Fee Claim” means any Claim of a professional retained in
   the Case pursuant to sections 327 or 1103 of the Bankruptcy Code, for compensation or
   reimbursement of costs and expenses relating to services incurred prior to and including
   the Effective Date, when and to the extent any such Claim is allowed by the Bankruptcy
   Court pursuant to sections 330, 331, 503(b), or 1103 of the Bankruptcy Code.

           1.58 “Professionals” means those professional persons, including lawyers,
   financial advisors, and accountants and other professionals retained by the Trustee.

           1.59 “Purchase Price” means the amount of consideration paid to Trustee, as
   seller of the Real Property by the Successful Purchaser.

           1.60 “Real Property” means the Debtor’s real property located at 759 Palmer
   Road, Yonkers, New York (Block 5368, Lot 48), which shall be sold as soon as
   practicable following the Effective Date.

            1.61   “Sale” means the Trustee’s intended sale of the Sale Property, including
   the Real Property and other personal property owned by the Debtor free and clear of
   liens, claims and encumbrances pursuant to Order of the Bankruptcy Court.

           1.62 “Sale Property” means the Real Property and other personal property
   owned by the Debtor to be sold to Successful Purchaser, which for the avoidance of
   doubt, excludes Causes of Action and Necessary Records.

          1.63    “Scheduled Claim” means a Claim that is listed in the Debtor’s Schedules.

          1.64 “Schedules” means the schedules of assets and liabilities, schedules of
   executory contracts and unexpired leases, statement of financial affairs, and other
   schedules and statements filed by the Debtor pursuant to Federal Rule of Bankruptcy
   Procedure 1007, and any amendments thereto.




                                                7
18-22963-rdd      Doc 97   Filed 05/31/19 Entered 05/31/19 15:30:33            Main Document
                                         Pg 14 of 36


           1.65 “Secured Claim” means a Claim secured by a Lien, as that term is defined
   in section 101(37) of the Bankruptcy Code, including, but not limited to, a judicial lien as
   that term is defined at section 101(36) of the Bankruptcy Code, against any property of
   the Estate, but only to the extent of the value, as determined by the Bankruptcy Court
   pursuant to section 506(a) of the Bankruptcy Code and Bankruptcy Rule 3012 or as
   otherwise agreed to, of such Creditor’s interest in the Debtor’s interest in such property.

          1.66   “Successful Purchaser” means the entity that is selected by Trustee and
   approved by the Bankruptcy Court as having offered the highest and best bid for the Sale
   Property and who actually closes on the Sale.

           1.67    “Tax Information” shall have the meaning set forth in Section 9.12(a) of
   this Plan.

          1.68 “Tax Information Request” shall have the meaning set forth in Section
   9.12(b) of this Plan.

           1.69   “Unclaimed Distribution” means any Distribution that is unclaimed after
   ninety (90) days following any Distribution Date. Unclaimed Distributions shall include,
   without limitation: (i) checks (and the funds represented thereby) which have been
   returned as undeliverable without a proper forwarding address; (ii) funds representing
   checks which have not been paid; and (iii) checks (and the funds represented thereby)
   which were not mailed or delivered because of the absence of a valid address.

           1.70 “Unsecured Claim” means any Claim which is not secured by an offset or
   “lien,” as that term is defined in section 101(37) of the Bankruptcy Code, including, but
   not limited to, a “judicial lien” as that term is defined at section 101(36) of the
   Bankruptcy Code, against any property of the Estate, but only to the extent of the
   “value,” as determined by the Bankruptcy Court pursuant to section 506(a) of the
   Bankruptcy Code and Bankruptcy Rule 3012, or as otherwise agreed to, of such
   Creditor’s interest in the Debtor’s interest in such property. For the avoidance of doubt,
   the term “Unsecured Claim” includes any Deficiency Claim.

          1.71 “Unsecured Creditor Fund” means the account established and maintained
   by the Plan Administrator for the benefit of Holders of Allowed Claims in Classes 3 and
   4, which shall be funded with any net funds available after expenses of administration
   and payment of senior claims from the Estate Carve-Out, plus any net proceeds of Causes
   of Action, if any.

          1.72    “U.S. Trustee” means any and all representatives and employees of the
   Office of the United States Trustee for the Southern District of New York.

          1.73     “Voting Record Date” means June 28, 2019.

   B. Rules of Interpretation.
         For purposes of this Plan: (a) where appropriate in the relevant context, each term,
   whether stated in the singular or the plural, will include both the singular and the plural;

                                                8
18-22963-rdd    Doc 97      Filed 05/31/19 Entered 05/31/19 15:30:33             Main Document
                                          Pg 15 of 36


   (b) unless otherwise provided in the Plan, any references in the Plan to a contract,
   instrument, release, indenture or other agreement or document being in a particular form
   or on particular terms and conditions means that such document will be substantially in
   such form or substantially on such terms and conditions; (c) unless otherwise provided in
   the Plan, any reference in the Plan to an existing document or appendix filed or to be filed
   means such document or appendix, as it may have been or may be amended, modified or
   supplemented pursuant to the Plan; (d) unless otherwise specified herein, any reference to
   a Person as a holder of a Claim includes that Person’s successors and assigns; (e) unless
   otherwise specified, all references in the Plan to Sections and Articles are references to
   Sections and Articles of or to the Plan; (f) the words “herein”, “hereto” and “hereof” refer
   to the Plan in its entirety rather than to a particular portion of the Plan; and (g) the rules
   of construction set forth in section 102 of the Bankruptcy Code will apply to the Plan.
   To the extent that the Plan is inconsistent with the Disclosure Statement or provisions of
   the documents comprising the Plan Supplement, unless such document specifically states
   otherwise, the provisions of the Plan shall be controlling.
    ARTICLE 2 - PAYMENT OF CLAIMS NOT REQUIRED TO BE CLASSIFIED

          2.1     Claims Not Classified.
          No class is designated for Administrative Expense Claims, Professional Fee
   Claims, and Priority Tax Claims.
          (a)     Administrative Expense Claims.
           All Allowed Administrative Expense Claims, other than Professional Fee Claims,
   shall be paid by the Plan Administrator from the Administrative Reserve, in full, in Cash,
   in such amounts as are incurred in the ordinary course of the liquidation of the Debtor, or
   in such amounts as may be Allowed by the Bankruptcy Court (a) as soon as practicable
   following the later of the Effective Date or the date upon which the Court enters a Final
   Order allowing any such Administrative Expense Claim, or (b) upon such other terms as
   may exist in accordance with the ordinary course of the Debtor’s liquidation or (c) as
   may be agreed upon between the holder of any such Administrative Expense Claim and
   the Debtor. In the event there exists any Disputed Administrative Expense Claims on the
   Effective Date, the Plan Administrator shall at all times hold and maintain Cash in an
   amount equal to that portion of a Disputed Claims Reserve attributable to all Disputed
   Administrative Expense Claims. Administrative Expense Claims are not Impaired by the
   Plan.
          (b)     Priority Tax Claims.
           On the Effective Date, or as soon thereafter as is reasonably practical, in full and
   final satisfaction of such Allowed Priority Tax Claim, each holder of an Allowed Priority
   Tax Claim shall receive (a) an amount in Cash equal to the Allowed amount of such
   Priority Tax Claim, or (b) such other treatment as to which the Debtor and the holder of
   such Allowed Priority Tax Claim shall have agreed upon in writing. In the event any
   Disputed Priority Tax Claims exist on the Effective Date, the Debtor shall hold and
   maintain Cash in an amount equal to that portion of a Disputed Claims Reserve
   attributable to all Disputed Priority Tax Claims until such dispute is resolved


                                                 9
18-22963-rdd       Doc 97   Filed 05/31/19 Entered 05/31/19 15:30:33           Main Document
                                          Pg 16 of 36


   consensually or by order of the Bankruptcy Court. Priority Tax Claims are not Impaired
   by the Plan.
             (c)    Professional Fee Claims.
           The Plan Administrator shall pay all Professional Fee Claims as soon as
   practicable after a Final Order has awarded such compensation and reimbursement of
   expenses pursuant to proper application in accordance with Section 5.9 hereof. In the
   event any Disputed Professional Fee Claims exist on the Effective Date, the Plan
   Administrator shall hold and maintain Cash in an amount equal to that portion of a
   Disputed Claims Reserve attributable to all Disputed Professional Fee Claims until such
   dispute is resolved consensually or by order of the Bankruptcy Court. Professional Fee
   Claims are not Impaired by the Plan.

                        ARTICLE 3 - CLASSIFICATION OF CLAIMS

             3.1    Criterion of Class.
          A Claim is in a particular Class only to the extent that the Claim qualifies within
   the description of that Class, and is in a different Class or Classes to the extent that the
   remainder of the Claim qualifies within the description of the different Class or Classes.
             3.2    Class Categories.
          The following classes of Claims are designated pursuant to and in accordance
   with section 1123(a)(1) of the Bankruptcy Code, which Classes shall be mutually
   exclusive:

        Class               Claim            Treatment         Status          Voting Rights
   Class 1             Prepetition        Plan § 4.1       Impaired           Entitled to Vote
                       Lender Secured
                       Claim
   Class 2             Other Secured      Plan § 4.2       Impaired           Entitled to Vote
                       Claims
   Class 3             Priority Non-      Plan § 4.3       Impaired           Deemed to
                       Tax Claims                                             Accept
   Class 4             General            Plan § 4.4       Impaired           Entitled to Vote
                       Unsecured
                       Claims



                   ARTICLE 4 - TREATMENT OF CLASSES OF CLAIMS
         The following treatment of and consideration to be received by holders of
   Allowed Claims pursuant to this Plan shall be in full and final satisfaction of such
   Allowed Claims.




                                                10
18-22963-rdd    Doc 97     Filed 05/31/19 Entered 05/31/19 15:30:33            Main Document
                                         Pg 17 of 36


          4.1     Class 1 (Prepetition Lender Secured Claim).

           Holder of the Allowed Class 1 Claim shall receive one or more distributions on
   and after the Effective Date after the Plan Administrator establishes reserves for the
   Estate Carve-Out in accordance with the Prepetition Lender Claim Stipulation and Order
   and as otherwise modified by the terms of this Plan. Allowed Class 1 Prepetition Lender
   Secured Claim is Allowed pursuant to the Prepetition Lender Claim Stipulation and
   Order, but in the reduced amount of $21,000,000.00. The Liens that secure the
   Prepetition Lender Secured Claim are valid, binding, enforceable, and perfected liens
   with priority over any and all Other Secured Claims and are not subject to any challenge
   or defense, including, without limitation, respectively, avoidance, reductions,
   recharacterization, subordination (whether equitable, contractual or otherwise), claims,
   counterclaims, cross-claims, offsets, defenses or any other challenges under the
   Bankruptcy Code or any applicable law or regulation by any Person. Any Deficiency
   Claim which may arise on account of the lack of Collateral or otherwise resulting from
   the aforesaid treatment shall be treated as a Class 4 General Unsecured Claim; provided
   however, that before Prepetition Lender shall participate in recovery on its Deficiency
   Claim under Class 4, the other holders of Allowed Class 4 Claims shall receive
   distribution of at least ten percent (10%).

          4.2     Class 2 (Other Secured Claims).

           On the Effective Date, or as soon thereafter as is reasonably practical, each holder
   of an Allowed Other Secured Claim shall receive (i) the net proceeds, if any, of the sale
   or other disposition of the Assets on which such Holder has a Lien, after payment, in full,
   of the Class 1 Claim secured by such Assets; or (ii) such other, less favorable treatment
   as may be agreed to in writing by the holder of such Allowed Other Secured Claim and
   the Plan Administrator. Any Deficiency Claim which may arise on account of the lack of
   Collateral or otherwise resulting from the aforesaid treatment shall be treated as a Class 4
   General Unsecured Claim.

          4.3     Class 3 (Priority Non-Tax Claims).
           On the Effective Date, or as soon thereafter as is reasonably practical, in full and
   final satisfaction of such Allowed Priority Non-Tax Claim, each holder of an Allowed
   Priority Non-Tax Claim shall receive (a) one or more distributions on a pro rata basis, up
   to one hundred percent (100%) of such Allowed Priority Non-Tax Claim, in full and final
   satisfaction of such Allowed Priority Non-Tax Claim from the Unsecured Creditor Fund,
   if any remains after satisfaction of senior claims (b) such other treatment as to which the
   Debtor and the holder of such Allowed Priority Non-Tax Claim shall have agreed upon in
   writing.

          4.4     Class 4 (General Unsecured Claims).
           Each Holder of an Allowed General Unsecured Claim shall receive one or more
   distributions on a pro rata basis, up to one hundred percent (100%) of such Allowed
   General Unsecured Claim, in full and final satisfaction of such Allowed General
   Unsecured Claim from the Unsecured Creditor Fund, if any remains after satisfaction of

                                               11
18-22963-rdd    Doc 97     Filed 05/31/19 Entered 05/31/19 15:30:33             Main Document
                                         Pg 18 of 36


   senior claims in Class 3.

             ARTICLE 5 - MEANS OF IMPLEMENTATION OF THE PLAN

          5.1     Plan Funding.

          (a)    As a condition to effectiveness of this Plan, the Trustee must close on the
   Sale of Real Property. The Sale of Real Property is intended to be exempt from
   otherwise applicable transfer taxes in accordance with Section 1146(a) of the Bankruptcy
   Code.

           (b)     The Plan shall be funded by the net proceeds of Sale of the Sale Property.
   The proceeds of Sale shall be distributed substantially in accordance with the Prepetition
   Lender Claim Stipulation and Order, which provides that before payment is made to
   Prepetition Lender from such proceeds, the Trustee must receive and reserve for the
   Estate Carve-Out, including for (i) all fees required to be paid to the Clerk of the
   Bankruptcy Court and to the Office of the United States Trustee under section 1930(a) of
   title 28 of the United States Code plus interest pursuant section 3717 of title 31 of the
   United States Code, (ii) any allowed commissions and disbursement of the Trustee not to
   exceed the limitations imposed by Section 326 of the Bankruptcy Code (as further limited
   in the same) (iv) the payment of allowed professional fees, commissions and
   disbursements incurred by the professionals or brokers retained by the Trustee for
   reasonable and necessary case matters, other than investigation and prosecution of any
   Causes of Action, (v) closing costs and title charges necessary to close title on the sale of
   the Sale Property, and (vi) $200,000 to be retained by the Trustee and used in the
   administration of the estate..

          5.2     Appointment of Plan Administrator.
           (a)    Appointment of Plan Administrator. The Confirmation Order shall provide
   for the appointment of the Plan Administrator. The Plan Administrator shall be deemed
   the Estate’s exclusive representative in accordance with § 1123 of the Bankruptcy Code
   and shall have all powers, authority and responsibilities specified under §§ 704 and 1106
   of the Bankruptcy Code.

          (b)     Bond. The Plan Administrator shall serve without a bond.

          (c)    Governance. The Plan Administrator shall be governed by the Plan and the
   Plan Administrator Agreement.

           (d)    Succession Matters. In the event the Plan Administrator dies, is
   terminated, or resigns for any reason, any party in interest may designate a successor.
   Upon nomination and motion by any party in interest, the Bankruptcy Court may appoint
   a successor Plan Administrator from such nominees. Such successor Plan Administrator
   shall be deemed to succeed the Plan Administrator in all respects, without need for
   further order of the Bankruptcy Court. In the event of resignation or removal of the Plan
   Administrator, the departing Plan Administrator shall promptly (a) execute and deliver

                                                12
18-22963-rdd    Doc 97     Filed 05/31/19 Entered 05/31/19 15:30:33            Main Document
                                         Pg 19 of 36


   such documents, instruments and other writings as reasonably requested by the successor
   Plan Administrator or as ordered by the Bankruptcy Court; (b) turn over to the successor
   Plan Administrator all property of the Debtor’s Estate in his or her possession, custody
   and control, including, but not limited to all funds held in bank accounts, and all files,
   books and records and other documents and information related to the Debtor; and (c)
   otherwise assist and cooperate in affecting the assumption of his or her obligations and
   functions by the successor Plan Administrator. The successor Plan Administrator may, in
   his or her discretion, retain such professionals as he or she deems necessary, including the
   Professionals of the departing Plan Administrator. If the Plan Administrator is replaced,
   the Professionals retained by the Plan Administrator shall be entitled to payment of their
   reasonable, undisputed fees and expenses from the Debtor’s Estate through the date of the
   Plan Administrator’s replacement.

          (e)    Funding of Plan Administrator’s Activities. The Trustee shall establish a
   reasonable wind-down budget (the “Wind-Down Budget”) on or before the Effective
   Date. The duties and obligations of the Plan Administrator hereunder are subject to the
   Wind-Down Budget.

           (f)    Indemnification. The Plan Administrator and his or her designees,
   employees or professionals or any duly designated agent or representative of the Plan
   Administrator shall not be liable for any act or omission taken or omitted to be taken in
   their respective capacities other than for acts or omissions resulting from willful
   misconduct, gross negligence, or fraud as determined by Final Order of the Bankruptcy
   Court. The Plan Administrator may, in connection with the performance of his functions,
   and in his sole and absolute discretion, consult with attorneys, accountants, financial
   advisors and agents, and shall not be liable for any act taken, omitted to be taken, or
   suffered to be done in accordance with advice or opinions rendered by such attorneys,
   accountants, financial advisors and agents, or any Final Order of the Bankruptcy Court.
   Notwithstanding such authority, the Plan Administrator shall not be under any obligation
   to consult with attorneys, accountants, financial advisors or agents, and his determination
   not to do so shall not result in the imposition of liability, unless such determination is
   based on willful misconduct, gross negligence or fraud as determined by Final Order of
   the Bankruptcy Court. The Debtor’s Estate shall indemnify and hold harmless the Plan
   Administrator and his or her designees and Professionals, and all duly designated agents
   and representatives (in their capacity as such) from and against all liabilities, losses,
   damages, claims, costs and expenses, including, but not limited to attorneys’ fees and
   costs arising out of or due to such actions or omissions, or consequences of their actions
   or omissions with respect or related to the performance of their duties or the
   implementation or administration of this Plan; provided however, that no such
   indemnification will be made to such Persons for such actions or omissions as a result of
   willful misconduct, gross negligence or fraud.

          5.3     Powers and Duties of Plan Administrator.
           (a)    Powers and Duties. On the Effective Date, the Plan Administrator shall
   succeed to all of the rights of the Debtor and the Estate, with all powers necessary to
   protect, conserve, and liquidate all Estate Assets, including, without limitation, control

                                               13
18-22963-rdd     Doc 97     Filed 05/31/19 Entered 05/31/19 15:30:33             Main Document
                                          Pg 20 of 36


   over (including the right to waive) all attorney-client privileges, work-product privileges,
   accountant-client privileges and any other evidentiary privileges relating to the Estate
   Assets that, prior to the Effective Date, belonged to the Debtor pursuant to applicable
   law. The powers and duties of the Plan Administrator shall include, without further order
   of the Court, except where expressly stated otherwise, the rights:

         i.    to invest Cash in accordance with § 345 of the Bankruptcy Code, and
               withdraw and make distributions of Cash to Holders of Allowed Claims and
               pay taxes and other obligations owed by the Debtor in connection with the
               wind-down of the Estate in accordance with the Plan;

        ii.    to engage attorneys, consultants, agents, employees and all professional
               persons, to assist the Plan Administrator with respect to the Plan
               Administrator’s responsibilities;

       iii.    to execute and deliver all documents, and take all actions, necessary to
               consummate the Plan and wind-down the Debtor’s Estate;

        iv.    to dispose of, and deliver title to or otherwise realize the value of, all the
               remaining Assets;

        v.     to coordinate the storage and maintenance of the Debtor’s books and records;

        vi.    to oversee compliance with the Debtor’s accounting, finance and reporting
               obligations;

       vii.    to prepare monthly operating reports and financial statements and United
               States Trustee quarterly reports;

      viii.    to oversee the filing of final tax returns, audits and other corporate dissolution
               documents only if required by this Plan;

        ix.    to investigate and prosecute any and all Causes of Action on behalf of the
               Debtor and its Estate, including without limitation, Avoidance Actions, that
               the Plan Administrator, in his sole and absolute discretion, believes will result
               in a net benefit to holders of Allowed Claims and Classes 3 and 4;

        x.     to object to Claims against the Debtor;

        xi.    to compromise and settle Claims by and against the Debtor;

       xii.    to perform any additional corporate actions as necessary to carry out the wind-
               down, liquidation and ultimate dissolution of the Debtor.

      xiii.    to implement and/or enforce all provisions of the Plan;



                                                14
18-22963-rdd      Doc 97    Filed 05/31/19 Entered 05/31/19 15:30:33           Main Document
                                          Pg 21 of 36


      xiv.      to implement and/or enforce all agreements entered into prior to the Effective
                Date;

       xv.      abandon any Assets without the need for approval of the Court, and upon such
                abandonment, such Assets shall cease to be Assets of the Estate;

      xvi.      to use such other powers as may be vested in or assumed by the Plan
                Administrator pursuant to the Plan or Order of the Bankruptcy Court or as
                may be necessary and proper to carry out the provisions of the Plan;

         The duties and obligations of the Plan Administrator hereunder are subject to the
   Wind-Down Budget.
          5.4      Establishment of Reserves and Funds.

           (a) Administrative Reserve. On or prior to the Effective Date, the Administrative
   Reserve shall be established by the Trustee. If the Plan Administrator determines that
   additional funding of the Administrative Reserve is required, from time to time,
   following the Effective Date, such funding shall be made from available Cash, if any.
   The Administrative Reserve shall be used to pay the Post-Confirmation Expenses,
   including, without limitation, costs and expenses of professionals or other advisors
   retained by the Plan Administrator.

          (b) Disputed Claim Reserves. As soon as practicable following the Effective Date,
   Disputed Claim Reserves shall be established by the Plan Administrator, if and as
   required; provided, however, that the Plan Administrator shall have no obligation to fund
   the Disputed Claim Reserves until, at the latest, immediately prior to the making of a
   Distribution to holders of Allowed Claims. The Disputed Claim Reserves shall be funded
   from available Cash in the Debtor’s Estate, in an amount equal to the amount holders of
   Disputed Claims would have otherwise been entitled but for the dispute. The assets in the
   Disputed Claim Reserves shall be held separately from other assets held by the Plan
   Administrator, as applicable, subject to an allocable share of all expenses and obligations,
   on account of Disputed Claims. Funds shall be removed from the Disputed Claims
   Reserves as the Disputed Claims are resolved, which funds shall be distributed as
   provided in section 9.19 of the Plan. Notwithstanding any other provision of the Plan to
   the contrary, subject to definitive guidance from the Internal Revenue Service or a court
   of competent jurisdiction to the contrary, the Plan Administrator may treat any assets
   allocable to, or retained on account of, the Disputed Claims Reserves as held by one or
   more discrete entities for federal, and applicable state, local or other, income tax
   purposes, and may determine that such entity or entities shall constitute “disputed
   ownership funds” under, and may make the election permitted by, Treasury Regulation
   1.468B-9, or any successor provision thereto. All recipients of Distributions under the
   Plan shall be bound by, and shall report consistent with, such income tax treatment.

          5.5      Preservation of Causes of Action.

         Except as otherwise provided in this Plan or in any contract, instrument, release or
   agreement entered into in connection with this Plan, in accordance with section 1123(b)

                                                15
18-22963-rdd    Doc 97     Filed 05/31/19 Entered 05/31/19 15:30:33             Main Document
                                         Pg 22 of 36


   of the Bankruptcy Code, all Claims or Causes of Action that the Debtor, the Trustee, or
   the Estate may have against any person or entity are preserved, including without
   limitation, any and all Causes of Action under sections 502, 510, 522(f), 522(h), 542,
   543, 544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of the Bankruptcy Code. The
   Plan Administrator shall have standing to pursue any and all Causes of Action pursuant to
   this Plan.

          5.6     Disposition of Records.

          The Plan Administrator shall dispose of the Debtor’s books and records as he
   determines in his reasonable discretion.

          5.7     General Disposition of Assets.

           Pursuant to section 1123(a)(5) of the Bankruptcy Code and subject to the terms of
   this Plan, as soon as is reasonably practicable following the Effective Date, the Plan
   Administrator shall sell or otherwise dispose of, and liquidate to or otherwise convert to
   Cash, any non-Cash Assets in such manner as the Plan Administrator shall determine is
   in the best interests of the Estate.
          Prior to the Effective Date, the Trustee shall close on the Sale of the Real
   Property.
          5.8     Administrative Expense Claims Bar Date.

           With the exception of Professional Fee Claims, persons asserting and
   Administrative Expense Claim must file a request for payment of such Administrative
   Expense Claim on or before 5:00 p.m. prevailing Eastern Time on the date that is 30 days
   after notice of the Effective Date has been mailed (the “Administrative Expense Claims
   Bar Date”). No payment or Distributions will be made on account of any Administrative
   Expense Claim until such Claim becomes an Allowed Claim. Any person asserting an
   Administrative Expense Claim that fails to file and serve an Administrative Expense
   Claim on or before the Administrative Expense Claims Bar Date shall be forever barred
   from asserting any such right to payment as against the Debtor, its Estate, the Trustee and
   Plan Administrator.

          5.9     Deadline for Filing Applications For Payment of Professional Fee
                  Claims.

           All parties seeking payment of Professional Fee Claims arising prior to the
   Effective Date must file with the Bankruptcy Court a final application and/or an
   application for payment of reasonable fees and expenses on the date that is 30 days after
   notice of the Effective Date has been mailed (the “Fee Application Deadline”). Any
   Professional failing to file and serve such application on or before the Fee Application
   Deadline shall be forever barred from asserting any such right to payment against the
   Debtor, its Estate, the Trustee and the Plan Administrator.




                                               16
18-22963-rdd     Doc 97    Filed 05/31/19 Entered 05/31/19 15:30:33             Main Document
                                         Pg 23 of 36


          5.10    Execution of Documents to Effectuate Plan.

          From and after the Effective Date, the Plan Administrator shall have the exclusive
   power and authority to execute any instrument or document to effectuate the provisions
   of the Plan. Entry of the Confirmation Order shall authorize the Plan Administrator to
   take, or cause to be taken, all actions necessary or appropriate to consummate and
   implement the provisions of the Plan. All such actions shall be deemed to have occurred
   and shall be in effect pursuant to applicable non-bankruptcy law and the Bankruptcy
   Code, without any requirement of further action.

            5.11 Dissolution Upon Closing of the Case. Following the Effective Date, the
   Debtor, through the activities of the Plan Administrator, shall continue in existence for
   the purposes of, among other things, completing the liquidation of its Assets, winding up
   its affairs and filing appropriate tax returns. Upon the entry of an order closing this Case,
   the Debtor shall be deemed dissolved for all purposes. No other actions or filings or
   payments shall be required in furtherance of such dissolution.

            5.12 Post-Confirmation Reports and Fees. Following the Effective Date and
   until the Case is closed, not less than once every ninety (90) days, the Plan Administrator
   shall file all post-Effective Date reports required during such periods and shall pay from
   the Administrative Reserve all post-Effective Date fees charged or assessed against the
   Estate under 28 U.S.C. §1930 during such periods together with applicable interest
   pursuant to 31 U.S.C. § 3717.

           5.13 Closing of Case. Notwithstanding anything to the contrary contained
   herein, after confirmation of the Plan, in the event that the Plan Administrator, in his
   reasonable business judgment, determines that the remaining value of Assets in his
   possession and control are insufficient to permit a minimal distribution to holders of
   Allowed Claims in Classes 3 and/or 4 in light of the costs of administration and accrued
   expenses, the Plan Administrator may seek to close the Chapter 11 Case and render final
   report on notice to holders of then Allowed Claims. For the further avoidance of doubt,
   the Plan Administrator may donate to a qualified not-for-profit charity of his choosing,
   Assets of value equal to less than $10,000 or as may otherwise be required to fully
   administer this Estate and permit closing of the Case.

          5.14    Insurance Preservation.

           Nothing in this Plan shall diminish or impair the enforceability of any Insurance
   Policies that may cover Claims against the Debtor, Trustee or any other Person.

     ARTICLE 6 - TREATMENT OF EXECUTORY CONTRACTS & UNEXPIRED
                 LEASES

          6.1     General Provisions.
           All executory contracts and unexpired leases of the Debtor shall be deemed
   rejected as of the Effective Date, unless a particular executory contract or unexpired lease
   (i) has previously been assumed or rejected pursuant to order of the Bankruptcy Court or

                                                17
18-22963-rdd     Doc 97     Filed 05/31/19 Entered 05/31/19 15:30:33             Main Document
                                          Pg 24 of 36


   applicable provisions of the Bankruptcy Code, or (ii) has expired or otherwise terminated
   pursuant to its terms.

          6.2     Notice of Deemed Rejection/Rejection Bar Date.

           Any party to an executory contract or unexpired lease that is rejected in
   accordance with Section 6.1 shall file a proof of Claim for damages from such rejection
   no later than thirty (30) days after the Effective Date. The failure to timely file a proof of
   Claim shall be deemed a waiver of any Claim in connection with the rejection of such
   contract or lease.

          6.3     Compensation and Benefit Programs.
           To the extent not previously terminated, all employment and severance
   agreements and policies, and all employee compensation and benefit plans, policies and
   programs of the Debtor applicable generally to its employees or officers in effect on the
   Effective Date, including, without limitation, all savings plans, retirement plans, health
   care plans, disability plans, severance benefit plans, incentive plans and life, accidental
   death and dismemberment insurance plans, shall be terminated as of the Effective Date.

     ARTICLE 7 - CONDITIONS PRECEDENT

           7.1    Conditions Precedent to Confirmation of the Plan.
          The following conditions must be satisfied, or otherwise waived in accordance
   with Section 7.3, on or before the Confirmation Date:
           (a)    The Disclosure Statement Approval Order shall have been entered and
   shall have become a Final Order; and

           (b)     The entry of the Confirmation Order shall be in form and substance
   reasonably satisfactory to the Trustee, and shall contain provisions that, among other
   things: (i) authorize the implementation of the Plan in accordance with its terms; (ii)
   approve in all respects the other settlements, transactions, and agreements to be effected
   pursuant to the Plan; (iii) find that the Plan complies with all applicable provisions of the
   Bankruptcy Code, including that the Plan was proposed in good faith and that the
   Confirmation Order was not procured by fraud; (iv) approve the Plan Administrator
   Agreement; and (v) establish the Administrative Expense Claims Bar Date.

           7.2    Conditions Precedent to the Effective Date.
           The Effective Date shall not occur and no obligations under the Plan shall come
   into existence, unless each of the following conditions is met or, alternatively, is waived
   in accordance with Section 7.3 hereof, on or before the Effective Date:
          (a)     The closing of the sale of the Real Property shall have occurred.




                                                18
18-22963-rdd     Doc 97   Filed 05/31/19 Entered 05/31/19 15:30:33           Main Document
                                        Pg 25 of 36


           (b)    The Confirmation Order shall have been entered and no stay of its
   effectiveness of the same shall have been issued within fourteen (14) days following the
   entry of the Confirmation Order;

          (c)    The Confirmation Order shall have authorized and approved the
   appointment of the Plan Administrator; and

         (d)    The Debtor shall have sufficient Cash on hand to pay all Administrative
   Expense Claims and fund the Administrative Reserve.

           7.3    Waiver of Conditions Precedent.
          Each of the conditions precedent in Sections 7.1 and 7.2 hereof may be waived or
   modified without further Court approval, in whole or in part, but only with the consent of
   the Trustee.
                 ARTICLE 8 - INJUNCTION; RELEASES; EXCULPATION

          8.1     General Injunctions.
         The following provisions shall apply and shall be fully set forth in the
   Confirmation Order.
          (a)    Injunctions Against Interference with Consummation or
   Implementation of Plan. All holders of Claims shall be enjoined from commencing
   or continuing any judicial or administrative proceeding or employing any process
   against the Trustee, the Debtor, the Estate, or the Plan Administrator with the
   intent or effect of interfering with the consummation and implementation of this
   Plan and the transfers, payments and Distributions to be made hereunder.

          (b)    Plan Injunction. Except as otherwise specifically provided for by this
   Plan, as of and from the Effective Date, all Persons shall be enjoined from (i) the
   enforcement, attachment, collection or recovery by any manner or means of any
   judgment, award, decree or order; (ii) the creation, perfection or enforcement of
   any encumbrance of any kind; and/or (iii) the assertion of any right of setoff,
   counterclaim, exculpation, or subrogation of any kind, in each case against the
   Trustee, the Debtor, the Estate or the Plan Administrator, to the fullest extent
   authorized or provided by the Bankruptcy Code.

           (c)    Release of Collateral. Except as expressly provided otherwise in the
   Plan, unless a Holder of a Secured Claim receives a return of its Collateral in
   respect of such Claim under the Plan, each Holder of (A) an Allowed Secured
   Claim; and (B) an Allowed Claim that is purportedly secured, on the Effective Date
   shall (x) turn over and release to the Debtor any and all property that secures or
   purportedly secures such Claim; and (y) execute such documents and instruments
   as the Debtor requires to evidence such claimant’s release of such property; and (ii)
   on the Effective Date, all claims, rights, title and interest in such property shall
   revert to the Debtor, free and clear of all Claims against the Debtor, including
   (without limitation) liens, charges, pledges, encumbrances and/or security interests
   of any kind. No Distribution hereunder shall be made to or on behalf of any Holder

                                              19
18-22963-rdd    Doc 97     Filed 05/31/19 Entered 05/31/19 15:30:33            Main Document
                                         Pg 26 of 36


   of such Claim unless and until such Holder executes and delivers to the Debtor such
   release of liens. Any such Holder that fails to execute and deliver such release of
   liens within 60 days of any demand thereof shall be deemed to have no further
   Claim and shall not participate in any Distribution hereunder. Notwithstanding the
   immediately preceding sentence, a Holder of a Disputed Claim shall not be required
   to execute and deliver such release of liens until the time such Claim is Allowed or
   Disallowed.

          8.2     Exculpation. As of the Confirmation Date, the Trustee and his
   professionals (including professional firms and individuals within such firms) shall
   be deemed to have solicited acceptances of this Plan in good faith and in compliance
   with the applicable provisions of the Bankruptcy Code. To the fullest extent
   permitted by section 1125(e) of the Bankruptcy Code, the Trustee and his
   professionals (including professional firms and individuals within such firms)
   (acting in such capacity), shall not have or incur any liability to any holder of any
   Claim or any other Person for any act or omission taken or not taken in good faith
   in connection with, or arising out of, the Case, the Disclosure Statement, the Plan, or
   any contract, instrument, release or other agreement or document created or
   entered into in connection with the Plan, or any act taken or omitted to be taken
   during the Case, the solicitation of votes for and the pursuit of confirmation of the
   Plan, the consummation of the Plan, including, without limitation, the steps taken to
   effectuate the transactions described in Article 5 of the Plan, the administration of
   the Plan or the property to be distributed under the Plan, except for acts or
   omissions constituting fraud, willful misconduct or gross negligence as determined
   by a Final Order; and in all respects such parties shall be entitled to rely upon the
   advice of counsel with respect to their duties and responsibilities under the Plan.

          8.3     No Bar to Claims Against Third Parties.

          Except as set forth herein, Holders of Claims against the Debtor are not barred or
   otherwise enjoined by the Plan from pursuing any recovery against Persons that are not
   the Debtor.

          8.4     All Distributions Received in Full and Final Satisfaction.

           Except as otherwise set forth herein, all payments, all Distributions to be made in
   accordance with the Plan on account of Claims, and all rights conferred under this Plan
   shall be received in full and final satisfaction of the Estate’s obligations for such Claims
   as against the Debtor, its property and the Estate.

          8.5     No Modification of Res Judicata Effect.

           The provisions of this Article 8 are not intended, and shall not be construed, to
   modify the res judicata effect of any order entered in the Case, including, without
   limitation, the Confirmation Order and any order finally determining Professional Fee
   Claims to any Professional.



                                               20
18-22963-rdd     Doc 97    Filed 05/31/19 Entered 05/31/19 15:30:33           Main Document
                                         Pg 27 of 36


          8.6     No Discharge.
          Pursuant to Bankruptcy Code § 1141(d)(3), the Confirmation Order will not
   discharge the Debtor of any debts.

                ARTICLE 9 - PROVISIONS GOVERNING DISTRIBUTIONS

          9.1     Distributions by Plan Administrator.

          (a)    Generally. The Plan Administrator shall make Distributions on account of
   Administrative Expense Claims, Priority Tax Claims, Professional Fee Claims, Class 1,
   Class 2 (Other Secured Claims) and Class 3 (Priority Non-Tax Claims) and Class 4
   (General Unsecured Claims) in accordance with Article 4 of the Plan. The Plan
   Administrator may use the services of a third party to aid in the Distributions required to
   be made under this Plan, including the Distribution Agent.

           9.2    Indefeasibility of Distributions. All Distributions made under the Plan
   shall be indefeasible.

          9.3     Frequency of Distributions.

          The Plan Administrator shall make distributions not less than once per year, or
   such other times that he determines appropriate, in his discretion.
          9.4     Payment in U.S. Dollars.

          All Cash payments required under the Plan shall be made in U.S. dollars by
   checks drawn on domestic bank(s) selected by the Plan Administrator in accordance with
   the Plan or by wire transfer from a domestic bank.

          9.5     Claims In U.S. Dollars.
          Any Claims asserted in foreign currencies shall be converted to United States
   Dollars in accordance with the prevailing exchange rates published by the Wall Street
   Journal on the Confirmation Date.

          9.6     Distributions Only on Business Days.

           Notwithstanding the foregoing provisions, if any Distribution called for under this
   Plan is due on a day other than a Business Day, then such Distribution shall instead be
   due the next Business Day.

          9.7     Transmittal of Payments and Notices.

          Except as otherwise provided in the Plan, all Distributions shall be made to the
   holder of a Claim by regular first-class mail, postage prepaid, in an envelope addressed to
   such holder at the address listed on its proof of Claim filed with the Bankruptcy Court or,

                                               21
18-22963-rdd     Doc 97    Filed 05/31/19 Entered 05/31/19 15:30:33            Main Document
                                         Pg 28 of 36


   if no proof of Claim was filed, (i) at the address listed on the Debtor’s Schedules, or (ii)
   at such address that a holder of a Claim provides to the Plan Administrator after the
   Effective Date in writing at least fifteen (15) business days prior to a Distribution Date.
   The Plan Administrator shall have no duty or obligation to ascertain the mailing address
   of any holder of a Claim other than as set forth herein. The date of payment or delivery
   shall be deemed to be the date of mailing. Payments made in accordance with the
   provisions of this Section shall be deemed made to the holder regardless of whether such
   holder actually receives the payment.

          9.8     Record Date for Distributions.

           Except as otherwise provided in a Final Order of the Bankruptcy Court,
   transferees of Claims that are transferred pursuant to Bankruptcy Rule 3001 with
   appropriate filings (“Claim Transfer Document”) made on or before the Effective Date
   (the “Distribution Record Date”) shall be treated as the holders of those Claims for all
   purposes of this Plan, notwithstanding that any period provided by Bankruptcy Rule 3001
   for objecting to the transfer(s) may not have expired prior to the Record Date. The Plan
   Administrator shall have no obligation to recognize any transfer of any Claim occurring
   after the Record Date. In making a Distribution with respect to any Claim, the Plan
   Administrator shall be entitled to recognize and deal for all purposes hereunder only with
   the Person who is listed on the proof of claim filed with respect to such Claim, on the
   Debtor’s Schedules as the holder thereof, and upon such other evidence or record of
   transfer or assignment filed as of the Record Date.

          9.9     Unclaimed Distributions.

          Unclaimed Distributions (including Distributions made by checks that fail to be
   cashed or otherwise negotiated within ninety (90) days after the Distribution Date or
   which Distributions are returned to the Plan Administrator as undeliverable to the
   addresses of record as of the Record Date, shall be canceled (by a stop payment order or
   otherwise), the Claim(s) relating to such Distribution(s) shall be deemed forfeited and
   expunged without any further action or order of the Bankruptcy Court. Any such
   Unclaimed Distributions shall, as soon as is practicable, be redistributed pursuant to the
   provisions of the Plan.

          9.10    No Payments of Fractional Cents or Distributions of Less Than One
                  Hundred Dollars.
           (a)     Notwithstanding any provision to the contrary herein, for purposes of
   administrative convenience, no payment of fractional cents shall be made pursuant to the
   Plan. Whenever any payment of a fraction of a cent under the Plan would otherwise be
   required, the actual Distribution made shall reflect a rounding of such fraction to the
   nearest whole penny (up or down), with a half-penny or less being rounded down and
   fractions in excess of half of a penny being rounded up.

           (b)    Notwithstanding any provision to the contrary herein, for purposes of
   administrative convenience, no Distribution of less than Two Hundred Dollars ($200)
   shall be made pursuant to the Plan. Whenever any Distribution of less than Two Hundred

                                               22
18-22963-rdd     Doc 97     Filed 05/31/19 Entered 05/31/19 15:30:33             Main Document
                                          Pg 29 of 36


   Dollars ($200) under the Plan would otherwise be required, such funds will be retained
   by the Plan Administrator, as applicable, for the account of the recipient until such time
   that successive Distributions aggregate to Two Hundred Dollars ($200), at which time
   such payment shall be made, and if successive Distributions do not ever reach Two
   Hundred Dollars ($200) in the aggregate, then such Distributions shall revert to the Estate
   and redistributed in accordance with the Plan.
           9.11 Setoff and Recoupment. Except as otherwise provided in the Plan, the
   Plan Administrator may, but shall not be required to, set off against, or recoup from, any
   Claim and the Distributions to be made pursuant to the Plan in respect thereof, any
   Claims, defenses or Causes of Action of any nature whatsoever that the Plan
   Administrator may have, but neither the failure to do so nor the allowance of any Claim
   under the Plan shall constitute a waiver or release by the Plan Administrator of any right
   of setoff or recoupment against the holder of any Claim.

          9.12    Payment of Taxes on Distributions Received Pursuant to the Plan.
           (a)     Notwithstanding any provision to the contrary herein, as a condition to
   payment of any Distribution to a Creditor under this Plan, each Creditor shall provide a
   valid tax identification or social security number (collectively the “Tax Information”) for
   purposes of tax reporting by the Plan Administrator. All Persons that receive
   Distributions under the Plan shall be responsible for reporting and paying, as applicable,
   any taxes on account of their Distributions.

           (b)    At such time as the Plan Administrator believes that Distributions to a
   particular Class of Claims is likely, the Plan Administrator shall request Tax Information
   in writing from Creditors (the “Tax Information Request”). Any Creditor who fails to
   respond to Tax Information Request within ninety (90) days from the date posted on the
   Tax Information Request, shall forfeit all Distributions such Creditor may otherwise be
   entitled to under this Plan and such forfeited funds will revert to the Estate, as applicable,
   to be disbursed in accordance with the terms and priorities established in this Plan.

          9.13    Compliance With Tax Withholding and Reporting Requirements.

           With respect to all Distributions made under the Plan, the Trustee and the Plan
   Administrator will comply with all withholding and reporting requirements of any
   federal, state, local or foreign taxing authority.

          9.14    Disputed Distribution.

          If a dispute arises as to the identity of a holder of an Allowed Claim who is to
   receive a Distribution, the Plan Administrator may, in lieu of making such Distribution to
   such holder, hold such amount until the dispute is resolved by Final Order of the
   Bankruptcy Court or by written agreement among the parties to such dispute.

          9.15    Claims Administration Responsibility.
          (a)     Reservation of Rights. Unless a Claim is specifically Allowed prior to or


                                                23
18-22963-rdd    Doc 97      Filed 05/31/19 Entered 05/31/19 15:30:33             Main Document
                                          Pg 30 of 36


   after the Effective Date, prior to the Effective Date, the Trustee, and after the Effective
   Date, the Plan Administrator, reserve any and all objections to any and all Claims and
   motions or requests for the payment of Claims, whether administrative expense, secured
   or unsecured, including without limitation any and all objections to the validity or amount
   of any and all alleged Administrative Expense Claims, Priority Tax Claims, or Priority
   Non-Tax Claims, liens and security interests (except as to the Liens on the Collateral
   securing the Prepetition Lender Secured Claim, which rights were waived by the Debtor
   pursuant to the Prepetition Lender Claim Stipulation and Order), whether under the
   Bankruptcy Code, other applicable law or contract. The failure to object to any Claim
   prior to the Effective Date shall be without prejudice to the Plan Administrator’s rights to
   contest or otherwise defend against such Claim in the Bankruptcy Court when and if such
   Claim is sought to be enforced by the holder of the Claim.

           (b)     Objections to Claims. Prior to the Effective Date, the Trustee shall be
   responsible for pursuing any objection to the allowance of any Claim. From and after the
   Effective Date, the Plan Administrator may dispute, object to, compromise or otherwise
   resolve all Claims. Unless otherwise provided in the Plan or ordered by the Bankruptcy
   Court, all objections to Claims shall be filed and served no later than one hundred eighty
   (180) days after the Effective Date, provided that the Plan Administrator may request
   (and the Bankruptcy Court may grant) an extension of time by filing a motion with the
   Bankruptcy Court.

           (c)     Filing Objections. An objection to a Claim shall be deemed properly
   served on the claimant if the Trustee or Plan Administrator, as applicable, effect service
   of any such objection in accordance with Rule 3007 of the Bankruptcy Rules by mailing
   or otherwise delivering the objection and a notice of hearing thereon to the claimant at
   the address set forth on such claimant’s proof of claim at least thirty (30) days prior to the
   hearing thereon. The Trustee or the Plan Administrator, as applicable, may also effectuate
   service of an objection to a claim: (i) in accordance with Federal Rule of Civil Procedure
   4, as modified and made applicable by Bankruptcy Rule 7004; (ii) to the extent counsel
   for a claimant is unknown, by first class mail, postage prepaid, to the signatory on the
   proof of claim or interest or other representative identified on the proof of claim or
   interest or any attachment thereto or; (iii) by first class mail, postage prepaid, on counsel
   that has appeared on the behalf of the claimant in the Case.

            (d)   Determination of Claims. Except as otherwise agreed by the Trustee or
   the Plan Administrator, any Claim as to which a proof of claim or motion or request for
   payment was timely filed in the Case may be determined and liquidated after the
   Effective Date pursuant to (i) an order of the Bankruptcy Court (which order has not been
   stayed, reversed or amended and as to which determination or any revision, modification
   or amendment thereof, and the time to appeal or seek review or rehearing thereof, has
   expired, and as to which no appeal or petition for review or rehearing was filed or, if
   filed, remains pending), or (ii) applicable non-bankruptcy law. Any Claim determined to
   be an Allowed Claim after the Effective Date pursuant to this section shall be treated as
   an Allowed Claim in accordance with the Plan.



                                                24
18-22963-rdd     Doc 97    Filed 05/31/19 Entered 05/31/19 15:30:33             Main Document
                                         Pg 31 of 36


          9.16    Disallowance of Claims without Further Order of the Court.

           As of the Effective Date, any Scheduled Claim designated as disputed, contingent
   or unliquidated in amount, and for which a proof of Claim has not been filed by the
   Creditor, shall be deemed disallowed and expunged without further Order of the
   Bankruptcy Court. All Scheduled Claims that correspond to a proof of Claim filed by a
   particular Creditor shall be deemed to have been superseded by such later filed proof of
   Claim and the Scheduled Claims, regardless of priority, and shall be expunged from the
   claims register; provided however, that such proofs of Claim shall be subject to objection
   in accordance with Section 9.15 hereof.

          9.17    Disputed Claims.

          (a) Except to the extent the Court determines that a lesser amount is adequate, the
   Plan Administrator shall, on each Distribution Date, deposit in a Disputed Claims
   Reserve, Cash equal to the Distributions that would have been made to holders of
   Disputed Claims if such Claims were Allowed Claims in their full amounts or such lower
   amount as to which the holder of such Claim has agreed in writing or, in the case where
   any such Claim is unliquidated and/or contingent, the greater of (i) $1, and (ii) such other
   amount as is reserved by order of the Bankruptcy Court made upon motion of the
   Trustee, Plan Administrator, or the holder of such Claim.

           (b) For purposes of effectuating the provisions of this Section 9.17 and the
   Distributions to holders of Allowed Claims, the Court, upon the request of any holder of
   a Claim, on the one hand, or the Trustee or Plan Administrator, on the other hand, may
   liquidate the amount of Disputed Claims pursuant to section 502(c) of the Bankruptcy
   Code, in which event the amounts so fixed or liquidated shall be deemed to be the
   aggregate amounts of the Disputed Claims pursuant to section 502(c) of the Bankruptcy
   Code for purposes of Distribution under this Plan and for purposes of the Disputed
   Claims Reserve.

           (c) When a Disputed Claim becomes an Allowed Claim, there shall be distributed
   to the holder of such Allowed Claim, in accordance with the provisions of this Plan (but
   in no event later than the next succeeding Distribution Date), Cash in the amount of all
   Distributions to which such holder would have been entitled if such holder’s Claim were
   Allowed on the Effective Date, to the extent of available Cash to make such Distribution.

          (d) In no event shall any holder of any Disputed Claim be entitled to receive
   (under this Plan or otherwise) any Cash payment which is greater than the amount
   reserved, if any, for such Disputed Claim pursuant to this Section 9.17. In no event shall
   the Plan Administrator have any responsibility or liability for any loss to or of any
   amount reserved under this Plan unless such loss is the result of that party’s fraud, willful
   misconduct, or gross negligence. In no event may any Creditor whose Disputed Claim is
   subsequently allowed, pursue or recover or from any other Creditor in respect of any
   funds received as Distributions under the Plan.

          (e) To the extent that a Disputed Claim ultimately becomes an Allowed Claim and


                                                25
18-22963-rdd     Doc 97    Filed 05/31/19 Entered 05/31/19 15:30:33           Main Document
                                         Pg 32 of 36


   is entitled to a Distribution in an amount less than the amount reserved for such Disputed
   Claim, then on the next succeeding Distribution Date, the Plan Administrator shall make,
   in accordance with the terms of this Plan, a Distribution of the excess amount reserved
   for such Disputed Claim.
          (f) Any Disputed Claims Reserve shall be treated as a disputed ownership fund,
   within the meaning of Treasury Regulation section 1.468B-9, for all purposes associated
   with taxation.
           9.18 Limitations on Funding of Disputed Claims Reserve. Except as
   expressly set forth in the Plan, or otherwise agreed to in writing or ordered by the Court,
   neither the Plan Administrator shall have no duty or obligation to fund the Disputed
   Claims Reserve.

          9.19    Timing of Distributions on Disputed Claims Subsequently Allowed.

           In the event that a Disputed Claim is Allowed, in whole or in part, after the
   Effective Date, a Distribution shall be made on account of such Allowed Claim on the
   next Distribution Date that is at least fifteen (15) business days after such Claim is
   Allowed.

          9.20    No Payment or Distribution on Disputed Claims.

           Notwithstanding any provision to the contrary herein, no payments or other
   Distributions shall be made on account of any Disputed Claim, or any portion thereof,
   unless and until such Claim or some portion thereof is allowed by Final Order of the
   Bankruptcy Court. For the avoidance of doubt, no portion of any Disputed Claim is
   entitled to a Distribution. Holders of Disputed Claims shall be bound, obligated and
   governed in all respects by this Plan.


     ARTICLE 10 - PLAN INTERPRETATION, CONFIRMATION AND VOTING

          10.1    Procedures Regarding Objections to Designation of Classes as
                  Impaired or Unimpaired.
           In the event the designation of the treatment of a Class as impaired or unimpaired
   is objected to, the Bankruptcy Court shall determine the objection and voting shall be
   permitted or disregarded in accordance with the determination of the Bankruptcy Court.
          10.2    Withdrawal and Modification of Plan.
          This Plan may be withdrawn or modified by the Debtor at any time prior to the
   Confirmation Date. The Trustee or the Plan Administrator may modify the Plan in any
   manner consistent with section 1127 of the Bankruptcy Code prior to substantial
   consummation thereof. Upon request by the Plan Administrator, the Plan may be
   modified after substantial consummation with the approval of the Bankruptcy Court,
   provided that such modification does not affect the essential economic treatment of any
   Person that objects in writing to such modification.


                                               26
18-22963-rdd     Doc 97    Filed 05/31/19 Entered 05/31/19 15:30:33            Main Document
                                         Pg 33 of 36


          10.3    Governing Law.
           Unless a rule of law or procedure is supplied by federal law (including the
   Bankruptcy Code and the Bankruptcy Rules) or the Plan, the laws of the State of New
   York applicable to contracts executed in such State by residents thereof and to be
   performed entirely within such State shall govern the construction and implementation of
   the Plan and any agreements, documents and instruments executed in connection with
   this Plan.

          10.4    Voting of Claims.
           Each holder of an Allowed Claim as of the Record Date in Classes 1, 2, 3 and 4
   shall be entitled to vote to accept or reject the Plan. The Disclosure Statement Approval
   Order shall govern the manner and procedures for casting of Ballots.
          10.5    Acceptance by Impaired Class.
           Consistent with section 1126(c) of the Bankruptcy Code, and except as provided
   for in section 1126(e) of the Bankruptcy Code, a Class of creditors shall have accepted
   the Plan if it is accepted by at least two-thirds in dollar amount and more than one-half in
   number of the holders of Allowed Claims of such Class that have timely and properly
   voted to accept or reject the Plan.
          10.6    Cram Down.
           The Debtor will request, in the event that at least one (1) impaired Class entitled
   to vote on the Plan accepts the Plan, that the Bankruptcy Court confirm the Plan in
   accordance with the provisions of section 1129(b) of the Bankruptcy Code to satisfy the
   requirements for confirmation of the Plan over the possible rejection of the Plan by any
   impaired Class entitled to vote on the Plan and the Plan shall constitute a motion for such
   relief.
           ARTICLE 11 - RETENTION OF JURISDICTION BY BANKRUPTCY
                       COURT

           11.1 From the Confirmation Date until entry of a final decree closing the Case,
   the Bankruptcy Court shall retain such jurisdiction as is legally permissible over the Case
   for the following purposes:

           (a) to hear and determine any and all objections to the allowance of any Claim, or
   any controversy as to the classification of Claims or any matters which may directly,
   indirectly or contingently affect the obligations of the Debtor to any Creditors, holders of
   Claims, or other parties in interest;

          (b) to hear and determine any and all applications for compensation and
   reimbursement of expenses by Professionals;

           (c) to hear and determine any and all pending motions for the assumption or
   rejection of executory contracts and unexpired leases, and to fix any Claims resulting
   therefrom;


                                               27
18-22963-rdd     Doc 97      Filed 05/31/19 Entered 05/31/19 15:30:33          Main Document
                                           Pg 34 of 36


           (d) to adjudicate through final judgment such contested matters and adversary
   proceedings as may be pending or subsequently initiated in the Court including, but not
   limited to, the Causes of Action. For the avoidance of doubt, the Bankruptcy Court shall
   retain jurisdiction to hear and determine compromises and settlements of any and all
   Causes of Action;

           (e) to enforce and interpret the provisions of this Plan, the Confirmation Order,
   the Plan Administrator Agreement;

           (f) to hear and determine any matters relating to the appointment and replacement
   of the Plan Administrator;

          (g) to issue any injunction or other relief appropriate to implement the intent of
   the Plan, and to enter such further orders enforcing any injunctions or other relief issued
   under the Plan or pursuant to the Confirmation Order;

          (h) to modify the Plan pursuant to section 1127 of the Bankruptcy Code and the
   applicable Bankruptcy Rules;

           (i) to correct any defect, cure any omission, or reconcile any inconsistency in this
   Plan, the Confirmation Order, or the Plan Administrator Agreement as may be necessary
   to carry out the purposes and the intent of this Plan;

          (j) to interpret and determine such other matters as the Confirmation Order may
   provide for, or as may be authorized under the Bankruptcy Code; and

         (k) to enter and implement such orders as may be appropriate in the event the
   Confirmation Order is, for any reason, stayed, reversed, revoked, modified or vacated.

                     ARTICLE 12 - MISCELLANEOUS PROVISIONS

          12.1    Headings.
          Headings are utilized in this Plan for the convenience of reference only, and shall
   not constitute a part of this Plan for any other purpose.
          12.2    No Attorneys’ Fees.
          No attorneys’ fees with respect to any Claim shall be payable under the Plan,
   except as expressly specified herein or Allowed by a Final Order of the Bankruptcy
   Court.
          12.3    Notices.
           All notices, requests and demands by parties in interest under or in connection
   with the Plan shall be in writing and served either by (i) certified mail, return receipt
   requested, postage prepaid, (ii) hand delivery, (iii) reputable overnight delivery service,
   all charges prepaid, or (iv) electronic mail, and shall be deemed to have been given when
   received and confirmed by telephone or reply email by the following parties:



                                               28
18-22963-rdd     Doc 97    Filed 05/31/19 Entered 05/31/19 15:30:33            Main Document
                                         Pg 35 of 36


   If to the Plan Administrator:

   Fred Stevens
   c/o Klestadt Winters Jureller Southard & Stevens, LLP
   200 West 41st Street, 17th Floor
   New York, New York 10036
   Email: fstevens@klestadt.com

   With copy to:

   Klestadt Winters Jureller Southard & Stevens, LLP
   200 West 41st Street, 17th Floor
   New York, New York 10036
   Attn: Sean C. Southard
          Christopher J. Reilly
   Email: ssouthard@klestadt.com
          creilly@klestadt.com

          12.4     Binding Effect.
          The rights, benefits, and obligations of any Person named or referred to in the
   Plan, or whose actions may be required to effectuate the terms of the Plan, shall be
   binding on, and shall inure to the benefit of, any heir, executor, administrator, successor,
   or assign of such Person (including, but not limited to, any trustee appointed for the
   Debtor under chapter 7 or 11 of the Bankruptcy Code). The Confirmation Order shall
   provide that the terms and provisions of the Plan and the Confirmation Order shall
   survive and remain effective after entry of any order which may be entered converting the
   Debtor’s Case to a case under chapter 7 of the Bankruptcy Code, and the terms and
   provisions of the Plan shall continue to be effective in this or any superseding case under
   the Bankruptcy Code.

                            [remainder of page intentionally blank]




                                               29
18-22963-rdd   Doc 97     Filed 05/31/19 Entered 05/31/19 15:30:33         Main Document
                                        Pg 36 of 36


   Dated: New York, New York
          May 31, 2019

                                               EMC BRONXVILLE METROPOLITAN,
                                               LLC


                                               By: _/s/Fred Stevens______
                                                    Fred Stevens, solely as Chapter 11
                                               Trustee
   Approved as to form:

   By: /s/Sean C. Southard_______
       Sean C. Southard


   Klestadt Winters Jureller Southard &
   Stevens, LLP
   200 West 41st Street, 17th Floor
   New York, New York 10036
   Tel: (212) 972-3000
   Fax: (212) 972-2245

   Attorneys for Fred Stevens, as Chapter 11 Trustee




                                             30
